Citation Nr: 1104010	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In that decision, the RO granted service connection for 
PTSD at 30 percent disabling.  During the appeal period, in an 
April 2008 Statement of the Case (SOC), the RO increased the 
Veteran's rating to 50 percent, effective from May 29, 2005, the 
date of the original claim.  

Because less than the maximum available benefit for a schedular 
PTSD rating was awarded the issue is properly before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).

As will be discussed in greater detail below, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an initial increased disability rating for PTSD.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The evidence of record, for the entire appeal period, shows that 
the Veteran suffers from an anxious, euthymic and depressed mood, 
difficulty sleeping due to nightmares and flashbacks, difficulty 
in adapting to stressful situations, difficulty concentrating, 
irritability and anger issues, hypervigilance, isolation from 
other people, and an inability to establish and maintain 
effective relationships, but does not show that the 
symptomatology associated with the Veteran's service-connected 
PTSD more closely approximates total occupational and social 
impairment due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions, grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the Veteran's 
service-connected PTSD have been approximated for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in February 2006 and March 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
March 2006 letter provided this notice to the Veteran.  

The Board observes that both the February 2006 and March 2006 
letters were sent to the Veteran prior to the February 2007 
rating decision.  The VCAA notice with respect to the elements 
addressed in these letters was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice 
provided in the February 2006 and March 2006 letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) (2010), and Dingess, supra.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment and VA treatment records are associated with the claims 
folder.  

VA examinations with respect to the issue on appeal were provided 
in January 2007 and September 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board 
finds that the VA examinations are adequate, as they are 
predicated on a full reading of service and VA medical records in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record and provides a complete rationale for the 
opinions stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected PTSD.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

For reasons discussed in more detail below, the Board finds that 
the competent evidence demonstrates that the Veteran's service- 
connected disability was severe enough from the initial claim to 
warrant a 70 percent disability rating for the entire appeal 
period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  Under that diagnostic code, a 50 
percent rating is assigned when there is evidence of occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

The Board has carefully reviewed the medical and lay evidence of 
record and, as noted above, concludes that the Veteran's service-
connected PTSD was characteristic of impairment warranting no 
more than a 70 percent disability rating for the entire appeal 
period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal period.  
The evidence of record includes post-service VA treatment records 
and two VA examinations dated January 2007 and September 2009.  
The most recent VA examination, dated September 2009, indicated 
that the Veteran's PTSD is characterized by a depressed and 
anxious mood; irritability and anger issues, including 
unpredictable outbursts; difficulty sleeping due to nightmares 
and flashbacks; difficulty in adapting to stressful situations, 
especially when other people are involved; social isolation; 
intrusive thoughts; mildly impaired immediate memory; and 
markedly diminished interest in activity.  As will be discussed 
in more detail below, such symptoms warrant a disability rating 
of 70 percent.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that the 
Veteran's medical records do not contain evidence which supports 
a finding that he has gross impairment in thought processes or 
communication, delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
disorientation as to time or place or memory loss for names of 
close relatives, own occupation, or own name.  The Board also 
notes that the Veteran has outbursts of anger and is easily 
irritated, but there is no evidence that he becomes violent with 
these outbursts.  As such, there is no indication that the 
Veteran is in persistent danger of hurting himself or others.  
The Board notes, therefore, that as the Veteran does not more 
nearly approximate the criteria for the higher evaluation, an 
evaluation of 100 percent is unwarranted.  

The January 2007 and September 2009 VA examinations also revealed 
that the Veteran exhibited a depressed and anxious mood with a 
restricted affect.  The Veteran noted nightmares that keep him 
from getting enough sleep and cause him to have aggressive 
behavior at night.  He suffers from intermittent flashbacks which 
are brought on by smells or sounds that remind him of his 
experiences in Vietnam.  The examiner notes the Veteran's 
intrusive thoughts cause an exaggerated startle response and 
hypervigilance.  The Veteran stated at the examinations that he 
no longer likes interacting with people and suffers from social 
isolation and detachment.  The Veteran stated at both 
examinations that he is not motivated to participate in anything.  
The Veteran has almost no socialization other than interactions 
with his wife and his adult children.  It is also noted that the 
Veteran has difficulty coping with stress and an inability to 
concentrate.  The examiners also noted that the Veteran 
occasionally suffers from anxiety attacks.  Finally the Board 
notes that the September 2009 VA examiner noted that the Veteran 
has markedly diminished interest in activity and mildly impaired 
immediate memory.    

The Board notes that various VA mental health and psychiatric 
consultation notes dating from October 2005 to May 2010 indicate 
that the Veteran suffers from a depressed, euthymic, and 
dysphoric mood, restricted affect, anxiety attacks and 
irritability.  The VA psychological evaluation notes indicate 
that the Veteran seems to suffer from decreased motivation, 
hopelessness, intermittent flashbacks, isolation, difficulty 
concentrating, intrusive thoughts, exaggerated startle response,  
and hypervigilance.  The reports also note the Veteran's frequent 
nightmares and the Veteran's increasingly erratic temper and 
angry outbursts.  The Veteran does not, however, suffer from 
impaired judgment, insight, or abstract thinking.   

As for evidence of inability to establish and maintain effective 
relationships, a symptom which suggests a 70 percent rating or 
higher, the Board notes that the Veteran reported in a June 2008 
statement that he had retired from his 36 year job at General 
Motors and taken a part-time job as a mechanic because his 
depression and anger made it difficult for him to work.  The 
September 2009 VA examiner noted that the Veteran worked part-
time as a mechanic but had lost 34 weeks of work in the previous 
12 months because of his inability to concentrate at work.  
Finally in a June 2010 statement the Veteran stated that he has 
not worked since April 2010.  The Veteran noted that his 
concentration issues coupled with his inability to interact with 
others has caused major difficulty with regard to his ability to 
work.  Additionally, the Veteran stated at various evaluations 
that he can no longer stand to be around crowds of people; and 
while he does occasionally go out to eat dinner, he otherwise 
avoids public situations and is almost completely socially 
isolated.  The Veteran does occasionally go fishing, but the 
Board notes that this is a solitary endeavor.  In consideration 
of the above, the Veteran appears to be incapable of establishing 
and maintaining social and working relationships.  

Additionally, the Veteran has been assigned multiple GAF scores 
ranging from 52 to 65, by VA examiners at evaluations and 
examinations dating from October 2005 to May 2010 which indicate 
that the Veteran has mild to severe impairment.  The Board 
acknowledges that there are psychological consultation notes 
dating from October 2005 to December 2006, which each assign a 
GAF score of 65 which indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  The 
Board further acknowledges that a VA psychological consultation 
report, dated November 2005, and the September 2009 VA 
examination reveal GAF scores of 55 and 52, respectively, which 
indicates that the Veteran suffers from more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  The Board finds that the GAF scores indicating 
more moderate symptoms are more consistent with the medical 
evidence of record, indeed the evidence indicates that the 
Veteran may suffer from even more severe symptoms.  Accordingly, 
such characterization more closely approximates the schedular 
criteria associated with a 70 percent evaluation for the 
Veteran's PTSD.

In sum, the evidence of record demonstrates that the Veteran is 
unable to maintain effective relationships and has consistent 
nightmares and flashbacks that can lead to violent outbursts and 
an inability to interact with other people.  The Board notes that 
the Veteran has been married for approximately 38 years to his 
current wife.  However, the Veteran's wife has stated at various 
evaluations that the Veteran's issues have caused difficulties in 
their marriage because he is easily irritated and has frequent 
anger outbursts.  Additionally, the Veteran notes that his 
frequent nightmares often lead to various aggressive behavior at 
night.  As a result the Veteran and his wife no longer share a 
bedroom.  The Veteran has two biological sons and an adopted 
daughter.  He also have several siblings.  He maintains a close 
relationship with his wife, his adult children, and his siblings.  
However, the Veteran does not like crowds and avoids social 
interaction such that his social functioning is "almost nil" 
according to the January 2007 VA examination report.  

The record demonstrates that while the Veteran is able to 
function independently for the most part, that is, he is able to 
perform household chores and maintain his personal hygiene.  The 
Board also acknowledges that the Veteran does not suffer from 
suicidal or homicidal ideation.  The evidence of record also does 
not indicate that the Veteran suffers from obsessional rituals, 
hallucinations, delusions or cognitive impairment.  Indeed the 
Veteran is noted to have good judgment and insight, and goal 
directed thought.  He does, however, exhibit a depressed mood, 
anxiety, lack of motivation, intrusive thoughts, chronic sleep 
impairment, hypervigilance, and concentration issues.  Based on 
the foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 70 percent rating for the 
entire appeal period and entitlement to an increased rating on a 
schedular basis is therefore warranted.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  The 
Board must consider the entire evidence of record when analyzing 
the criteria laid out in the ratings schedule.  However, while 
the Board notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Andréa v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The evidence does show that symptomatology associated with the 
Veteran's PTSD more nearly approximates the schedular criteria 
associated with a 70 percent disability rating for the entire 
appeal period.  Therefore, a staged rating is not in order and as 
the Board finds that the 70 percent rating is appropriate for the 
entire appeal period.

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
PTSD is inadequate.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned rating for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  As such, referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun v. Peake, 22 Vet App 111 (2008).

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased initial 
evaluation for PTSD for the entire appeal period, but, as 
discussed above, a preponderance of the evidence is against a 
higher evaluation than is assigned herein.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 70 percent for 
service-connected PTSD, for the entire appeal period, is granted.


REMAND

The Court has recently held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate claim for benefits, but is rather part of the 
initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of an initial rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id. at 454.

The medical evidence of record shows that the Veteran has 
contended that he is unable to work because he does not interact 
well with people and he has severe concentration issues, symptoms 
of his PTSD.  Indeed in a June 2010 statement the Veteran notes 
that he has not worked since April 2010 because of his PTSD 
symptoms.  Thus, the Board finds that a claim of entitlement to a 
TDIU is reasonably raised by the record.  However, the RO has not 
expressly adjudicated the issue of entitlement to a TDIU.  The 
Veteran would therefore be prejudiced if the Board were to decide 
this claim without prior adjudication by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Accordingly, the claim for entitlement 
to TDIU must be remanded to the RO for adjudication prior to the 
rendering of a decision by the Board on this claim.

In addition, the Board recognizes that the September 2009VA 
examiner noted the effect the Veteran's service-connected PTSD 
had on his social and industrial adaptability.  Specifically the 
examiner noted that while the Veteran was working part-time as a 
mechanic and had been doing so for 2-5 years, the Veteran's PTSD 
symptoms had caused the Veteran to lose 34 weeks in the previous 
12 months.  It is again noted that in a June 2010 statement the 
Veteran stated that he is no longer able to work and indeed has 
not done so since April 2010.  Due to the conflicting medical 
evidence of record with respect to whether the Veteran is unable 
to secure or follow a substantially gainful occupation due to his 
PTSD, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disabilities.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In so 
doing, the RO may decide to pursue further 
development of the Veteran's employment 
history as is deemed necessary.

2.	 The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.

It should be noted that consideration may 
be given to the Veteran's level of 
education, special training, and previous 
work experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.	After conducting any additional 
development deemed necessary, the RO 
should readjudicate the issue of TDIU, 
considering all the evidence of record.  
If the benefits requested on appeal are 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


